Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method. Election was made without traverse in the reply filed on 7/20/21.

DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Archimedes screws, the scrapers, per claims 1-14 and 16-18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “a first distribution means (2a) for distributing said particles capable of distributing said particles before baking along a radius of the first plate” in claim 1 uses the term means for and is coupled with functional language without reciting sufficient structure to perform the recited function. It is further noted that “a first distribution” does not impart any further structure. This is 
Claim limitation “a first recovery means (3a) for recovering the particles (20a) distributed on the first plate (1a) after a rotation by a given angle thereof, said first recovery means being situated downstream of the first distribution means” in claim 1 uses the term means for and is coupled with functional language without reciting sufficient structure to perform the recited function. It is further noted that “a first recovery” does not impart any further structure. There is no disclosure of the first recover means.
Claim limitation “a transfer means (4a) for transferring the particles collected from the first plate (1a) by the first recovery means (3a) to a second distribution means (2b) capable of distributing said particles (20t) along a radius of the second plate” in claim 1 uses the term means for and is coupled with functional language without reciting sufficient structure to perform the recited function. It is further noted that “a transfer” does not impart any further structure. This is interpreted as “a simple tube linking the recovery means (3a) of the first plate to the distribution means (2b) of the second plate” per Paragraph 0056.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a structure extending from the outer periphery to the inner periphery of the first plate”. It is unclear what this structure comprises and how it would be a distribution means.
Claim 1 recites “a first recovery means”. This invokes 112f and there is no corresponding structure in the specification and therefore it is unclear what the claim limitations comprises.
Claim 8 recites “the first and second distribution means”. The second distribution means lacks antecedent basis and it is unclear what the structure of the second distribution means comprises.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-11, 13, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BE1020153 to Crosset (Crosset)
Regarding claim 1, Crosset teaches an enclosure (10, Figures 2) comprising an essentially cylindrical wall extending along a vertical axis, Z; a first circular plate (1b, and/or 1a, Figure 2) mounted on the wall of said enclosure normal to the vertical axis, Z, and arranged to rotate at a first speed of rotation, v1, in a first direction about the vertical axis (Paragraphs 0012 and 0013 of translation), Z, a surface of said first circular plate being perforated, and permeable to air, to water vapor and to water (shown in Figures 2 and 3 and Paragraph 00012 of translation); (c) a second circular plate (1b and/or 1a, Figure 2) mounted at a certain distance from the first plate on the wall of said enclosure substantially normal to the vertical axis, Z, and arranged to rotate at a second speed of rotation, v2, about said vertical axis, Z (Paragraphs 0012 and 0013 of translation), a surface of said second circular plate being perforated and permeable to air, to water vapor and to water; (shown in Figures 2 and 3 and Paragraph 00012 of translation) a first distribution means (2a and/or 2b, Figure 3, Paragraphs 0018 and 0019 and Figures 3 and 4) for distributing said particles capable of distributing said particles before baking along a radius of the first plate; (e) a first recovery means (3a and/or 3b, Figure 3) for recovering the particles distributed on the first plate after a rotation by a given angle thereof, said first recovery means being situated downstream of the first distribution means (shown in Figure 3); (f) a transfer means (4a, Figure 3) for transferring the particles collected from the first plate (1a) by the first recovery means to a second distribution means capable of distributing said particles along a radius of the second plate; and (g) a gas blowing means forming a closed gas cycle comprising: a blower (5 and/or 13, Figures 5, 7, and Paragraph 0053 of translation) for imparting a velocity on a flow of gas and directing it toward, a heating station (5a and/or 5b, Paragraph 0053 of translation) to form a hot gas flow having an initial temperature, T0, 
Regarding claim 3, Crosset teaches wherein the first plate (1a) is situated below the second plate (1b) and wherein the hot gas flow circulates from bottom to top.
Regarding claim 4, Crosset teaches wherein a controller configured to check that the first speed of rotation, v1, of the first plate is greater than the second speed of rotation, v2, of the second plate, with v2=1/kv1, wherein, |k|.gtoreq.1 (Paragraphs 0012, 0013 and 0034-0037 of translation discuss controlling rotation which indicates a controller and each speed comprises this calculation as the claims have not assigned any values to the calculation and the disclosure specifies a specific direction of rotation so the direction is checked and therefore a rotation greater than 0 is checked. Additionally the controller is configured to perform this check).
Regarding claim 5, Crosset teaches wherein a controller configured to check that the first temperature, T1, of the hot gas flow is between 75 and 120.degree. C. and the first relative humidity, RH1, of said hot gas flow is between 15 and 60% (Controller is configured to control temperature and 
Regarding claim 6, Crosset teaches wherein a controller configured to check that, the second temperature, T2, of the cooled gas flow is between 60 and 80.degree. C., and the second relative humidity, RH2, of said cooled gas flow is between 60 and 90%, and that, the third temperature, T3, of the cold gas flow (54) is between 55 and 65.degree. C., and the third relative humidity, RH3, of said cooled gas flow is between 80 and 100% (Controller is configured to control temperature and humidity per at least Paragraphs 0037, 0038, and 0053 of translation and therefore configured to check the temperature).
Regarding claim 7, Crosset teaches wherein a self-supporting rigid structure with high permeability of grating type, on which is placed a filtering layer comprising a plurality of openings of a size and density corresponding to the permeability desired according to the type and size of the particles to be treated (Paragraph 0017 of translation).
Regarding claim 8, Crosset teaches wherein the first and second distribution means for distributing the particles on the first and second plates, respectively, each further comprising at least one Archimedes screw extending along a radius of the first and second plates (1a, 1b), respectively, said at least one Archimedes screw being enclosed in an enclosure provided with one or more openings extending along said radius of the plates (Paragraphs 0018 and 0019 and Figures 3 and 4).
Regarding claim 9, Crosset teaches wherein the recovery means of the first plate further comprising at least one Archimedes screw extending along the radius of said first plate which is enclosed in an enclosure provided with one or more openings extending along said radius of the first plate, said openings being linked to a scraper or a brush capable of collecting and directing the particles brought by the rotation of the first plate to the Archimedes screw (Paragraph 0019 of translation and shown in Figures 3 and 4).
Regarding claim 10, Crosset teaches wherein further comprising a second recovery means for recovering the particles distributed on the second plate after a rotation by a given angle thereof, said second recovery means being situated downstream of the second distribution means, said second recovery means making it possible to recover the particles on the second plate and to transfer them out of the enclosure (3b, Figures 3 and 4).
Regarding claim 11, Crosset teaches wherein the second recovery means of the second plate further comprising at least one Archimedes screw extending along a radius of said second plate which is enclosed in an enclosure provided with one or more openings extending along said radius of the second plate, said openings being linked to a scraper or a brush capable of collecting and directing the particles brought by the rotation of the second plate to the Archimedes screw (Paragraph 0019 of translation).
Regarding claim 13, Crosset teaches wherein a static floor situated below whichever of the first plate or the second plate is situated lowest on said vertical axis, Z, said floor comprising an opening for discharging the finest particles which would be deposited on the floor, said oven also comprising a scraper fixed securely to whichever of the first plate or the second plate is situated lowest on said vertical axis, Z, and capable of following the rotational movement thereof to push the particles deposited on the floor toward a discharge opening (Paragraph 0019 and 0021 of translation).
Regarding claim 16, Crosset teaches wherein said second circular plate rotates in the reverse direction relative to the rotation direction of the first circular plate (Paragraph 0039 of translation).
Regarding claim 17, Crosset teaches wherein the hot gas flow is hot air {Paragraphs 0038-0040).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosset in view of U.S. PGPUB 20110119948 to Niemann et al. (Niemann).
Regarding claim 2, Crosset is silent on wherein the first plate is situated above the second plate and wherein the hot gas flow circulates from top to bottom. 
Niemann teaches wherein the first plate is situated above the second plate and wherein the hot gas flow circulates from top to bottom (shown in Figure 2). It would have been obvious to one of rodianrys skill in the art to have modified the teachings of Crosset with the teachings of Niemann to provide wherein the first plate is situated above the second plate and wherein the hot gas flow circulates from top to bottom. Doing so would ensure a fully processed product and allow for installation in orientations where a vertical outlet is not available.
Regarding claim 18, Crosset is silent on wherein the absolute value of k is between 1 and 5, and wherein v2 is between 0.5 and 1.2 revolutions per hour.
Niemann teaches slow rotation (48, Figure 5 is a small driving gear attached to a large circular plate which indicates a slow rotation) and a value of k =1 (gearing shown at Figure 5 rotates at the same speed or very close to the same speed, Paragraph 0041).  
. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosset in view of GB449442 to Schilde (Schilde).
Regarding claim 12, Crosset teaches wherein the vertical axis, Z, is centered on a heating duct which forms a cylindrical hollow central enclosure whose wall extends at least from the first plate to the second plate 10)
Crosset is silent on said enclosure containing the blower and the heating station.
Schilde teaches said enclosure containing the blower and the heating station (h and d, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Crosset with the teachings of Schilde to provide said enclosure containing the blower and the heating station. Doing so would provide a compact structure.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosset in view of GB449442 to Schilde (Schilde).
Regarding claim 14, Crosset teaches wherein the first distribution means (2a) for distributing said particles on the first plate (1a) is linked upstream to a source (11) of said particles, said particles comprising waste or byproducts: of wood from sawmills or of construction material wood, or of paper or 
Crosset is silent on wherein the particles have a largest average size of between 1 and 150 mm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide particles between 1 and 150mm as taught by since such a modification would be a change in size of desired processing material and doing so would result in different scale but no change in performance and one would change the size dependent on the size of the materials that are desired to be processed.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        8/3/21